ORDER
GEORGE GUYER YOUNG, III, of HAVERTOWN, PENNSYLVANIA, who was admitted to the bar of this State in 1988, having pleaded guilty to in the United States District Court for the Eastern District of Pennsylvania to nine counts of mail fraud, in violation of 18 U.S.C.A. 1241, nine counts of making knowingly and willfully false statements, in violation of 18 U.S.C.A. 1001(a)(3), and three counts of theft of government funds, in violation of 18 U.S.C.A. 641, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), GEORGE GUYER YOUNG, III, is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that GEORGE GUYER YOUNG, III, be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that GEORGE GUYER YOUNG, III, comply with Rule 1:20-20 dealing with suspended attorneys.